     Case 8:21-cv-01855 Document 1 Filed 08/02/21 Page 1 of 11 PageID 1




             UNITED STATES DISTRICT COURT FOR THE
                  MIDDLE DISTRICT OF FLORIDA
                       TAMPA DIVISION

WILLIAM JACKSON,
    Plaintiff                                     Case No.: 21-cv-1855


      v.

BayCare Health Systems, Inc.,
    Defendant.


             COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW, Plaintiff, WILLIAM JACKSON hereinafter by and

through the undersigned counsel and sues BayCare Health Systems, Inc., and

states as follows:

                        JURISDICTION AND VENUE

1.    Jurisdiction is invoked pursuant to 29 U.S.C §1331, 42 U.S.C. § 1981 and

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

2.    Venue lies pursuant to 28 U.S.C. §1391(b), as Plaintiff’s claims arise out

of his employment relationship with the Defendant, in that a substantial part

of the events or motions giving rise to the claim occurred in this district which

is located in the United States District Court for the Middle District of Florida,

Tampa Division.

                                   Page 1 of 11
     Case 8:21-cv-01855 Document 1 Filed 08/02/21 Page 2 of 11 PageID 2




                                PARTIES

1.    Plaintiff, William Jackson, (“Plaintiff”) resides in Saint Petersburg,

Pinellas County, Florida while employed with the Defendant. Plaintiff

continues to reside in Pinellas County.

2.    BayCare Health Systems, Inc., (“BayCare”), Defendant, is a not-for-

profit corporation, and at all relevant times conducting business in the State of

Florida, with a physical address of 2985 Drew Street, Clearwater, Florida

33579.

                          GENERAL ALLEGATIONS

3.    At all times material, Defendant acted with malice and reckless

disregard for Plaintiff’s federal and state protected rights.

4.    At all times material, the Plaintiff was qualified to perform his job duties

within the expectations of his employer.

5.    Plaintiff has retained the undersigned counsel to represent his in this

action and is obligated to pay them a reasonable fee for their services.

            EXHAUSTION OF ADMINISTRATIVE REMEDIES

6.    Plaintiff made a charge of discrimination with the Equal Employment

and Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations on (“FCHR”) on April 8, 2020, (see Exhibit A).

                                   Page 2 of 11
      Case 8:21-cv-01855 Document 1 Filed 08/02/21 Page 3 of 11 PageID 3




7.    On May 4, 2021, EEOC issued a dismissal and Notice of Rights. A copy

of the Dismissal and Notice of Rights is attached. (see Exhibit B). This

Complaint has been filed within ninety (90) days of the receipt of the

Dismissal and Notice of Rights; therefore, has met all conditions precedent to

filing this Complaint.

8.    Plaintiff has satisfied all conditions precedent, therefore jurisdiction

over this claim is appropriate pursuant to Chapter 760, Florida Statues, because

more than one-hundred and eight (180) days have passed since the filing of

this Charge.

                          FACTUAL ALLEGATIONS

9.    Mr. William Jackson, an African American, was hired by BayCare on

January 4, 2016. Plaintiff was assigned to St. Anthony’s Hospital. He was

initially employed as a Transporter II.

10.   BayCare is a not-for-profit corporation, incorporated in the state of

Florida providing health care at fifteen (15) hospitals and other specialty

clinics in the central Florida area. BayCare employs over 10,000 employees.

11.   By 2018, Plaintiff was employed as a Radiology Technology Assistant

(“Tech”) at St. Anthony’s.



                                   Page 3 of 11
      Case 8:21-cv-01855 Document 1 Filed 08/02/21 Page 4 of 11 PageID 4




12.   The immediate supervisors of the Plaintiff were Rebecca Cunningham

(“Cunningham”) Heather Rutkowksi (“Rutkowski”), and Brandy Atkins

(“Atkins”). Cunningham, Rutkowski and Atkins, are Caucasian.

Cunningham and Rutkowski were inserted in their supervisory positions on

around September and October 2018, while Atkins became the Plaintiff’s

supervisor in August 2019.

13.   In the position as a Tech, Plaintiff was tasked with transporting patients

to different areas of the hospital after he was received assignments via an

electronic system known as Tele-tracking. Tele-tracking utilized electronic

notifications via an iPod device.

14.    In mid-2019, Plaintiff voluntarily assumed overtime hours in his

department as a Transporter. The overtime hours consisted of duties similar

to duties he was assigned during his normal work hours.

15.   The duties of a Transporter entailed retrieving and cleaning stretchers in

the hospital, transporting patients to various locations in the hospital, transfer

patients from wheelchairs to medical scanning equipment, assist with

transporting patients, upon discharge from their room to their personal

vehicles.



                                    Page 4 of 11
      Case 8:21-cv-01855 Document 1 Filed 08/02/21 Page 5 of 11 PageID 5




16.   Plaintiff, while working in the position of a Tech or a Transporter was

required to account for his work hours and work assignments via the Tele-

tracking system using the iPod. The iPod’s sole means of electronic

notification of assignments to the user was via the hospital wi-fi system.

17.   Plaintiff signed in and out on the iPod as required.

18.   The iPod also received and forwarded assignments to the Plaintiff in his

role as a Tech and a Transporter.

19.   The iPod historically encountered connectivity issues with the hospital

wi-fi and failed to send timely notifications of assignments or capture

information input into the device.

20.   The issues regarding the inability to sign into the system, receive timely

work assignments, and input information were verbally reported directly to

supervisors Cunningham and Rutkowski in January 2019.

21.   Because of the ongoing connectivity issues, the iPods in Plaintiff’s

department were replaced for some employees with mobile phones. The

devices were replaced in and around February 2019.

22.   Plaintiff’s iPod was not replaced; he continued to use the

malfunctioning iPod device.



                                    Page 5 of 11
      Case 8:21-cv-01855 Document 1 Filed 08/02/21 Page 6 of 11 PageID 6




23.   In April 2019, Plaintiff and another co-worker, who was experiencing

similar connectivity issues again notified supervisors, Rutkowski and

Cunningham of continued issues regarding lack of continuous connection to

the hospital wi-fi with the iPod devices. Rutkowski, even after the complaint

about the failure of the devices to accurately capture work hours and timely

send work assignments, failed to repair or replace the devices.

24.   Because of the refusal of Rutkowksi and Cunningham to address the

issue, Plaintiff and another co-worker presented their devices to the Technical

Support department to repair the devices. Plaintiff and the co-worker were

informed protocol required the supervisor to issue and follow through with

the repair of the devices rather than the worker themselves.

25.   Plaintiff continued to work his normal shifts and overtime shifts

utilizing the defective iPods. He continued to report the issues concerning

poor connectivity and lack of timely notification to his direct supervisors.

26.   On or around December 4, 2019, Plaintiff was summoned to a meeting

with Rutkowksi and Cunningham. During this meeting, he was immediately

suspended from his job duties by the supervisors.

27.   Plaintiff was initially informed his suspension was due to the following:

working unauthorized overtime hours in mid-2019 and unaccounted time

                                  Page 6 of 11
      Case 8:21-cv-01855 Document 1 Filed 08/02/21 Page 7 of 11 PageID 7




regarding the iPod timekeeping system. None of these issues were ever

previously addressed with the Plaintiff prior to the date of suspension.

28.   On December 11, 2019, Plaintiff was involuntarily terminated from his

employment with BayCare alleging Time and Attendance violations, which

were completely different reason(s) for his suspension.

29.   While employed with BayCare, Plaintiff incurred unfavorable treatment

and comments by both Rutkowski and Cunningham.

30.   Rutkowski’s demeanor towards Plaintiff and African American workers

was vastly different than her demeanor towards Caucasian employees.

Rutkowski presented as warm, friendly and engaging in interactions with

fellow similarly situated Caucasian BayCare employees, however the

demeanor of Rutkowski with Plaintiff and the African American workers

presented as cold and curt.

31.   Cunningham often made statements towards Plaintiff and other African

American workers alleging poor work ethic, false reporting and theft.

Cunningham was heard saying, “All of them are lazy and she knows they will

steal.”

32.   Plaintiff and other African Americans were closely monitored during

the workday and were required to find tasks during their “downtime,” while

                                  Page 7 of 11
      Case 8:21-cv-01855 Document 1 Filed 08/02/21 Page 8 of 11 PageID 8




Caucasian employees during “downtime” used their time for personal

interest: studying personal homework assignments, not related to work

duties, surfing the internet, and blatantly sleeping.

33.   Rutkowski, Cunningham, and Atkins were aware of the obvious and

consistent time violations of the Caucasian employees, those employees were

never disciplined or terminated.

34.   Cunningham, Rutkowksi and Atkins, treated Caucasian employees who

engaged in theft of company time differently than the Plaintiff.

35.   Plaintiff was replaced by a Caucasian employee.

                                    COUNT I

                   TITLE VII – RACE DISCRIMINATION

36.   Plaintiff repeats and alleges the allegations set forth in paragraphs 1

through 35 above as if set forth in full herein.

37.   Plaintiff is a member of a protected class under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

38.   Plaintiff was an employee, and the Defendant was his employer covered

by and within the meaning of Title VII.

39.   As Plaintiff’s employer, Defendants had a duty to refrain from

discrimination against the Plaintiff on the basis of race.

                                    Page 8 of 11
      Case 8:21-cv-01855 Document 1 Filed 08/02/21 Page 9 of 11 PageID 9




40.   Defendant by the conduct mentioned above engaged in unlawful

practices and discriminated against the Plaintiff because of his race.

41.   Defendant’s disparate treatment, retaliation, and subsequent

termination as described above, were based on his race.

42.   Defendant treated employees Caucasian employees more favorably than

Plaintiff in the terms, conditions and or/benefits of employment.

43.   The actions of the Defendant were intentional and in deliberate

disregard of the rights of the Plaintiff.

44.   As a direct and proximate result of Defendant’s unlawful

discrimination, Plaintiff has suffered and continues to suffer damages

including but not limited to mental anguish, physical and emotional distress,

loss of income and benefits.

                                    COUNT II

                 RACE DISCRIMINATION - 42 U.S.C. §1981

45.   Plaintiff repeats and realleges the allegations as set forth in paragraphs 1

through 35 above as if set forth herein.

46.   Plaintiff is a member of a protected class under 42 U.S.C. §1981.




                                    Page 9 of 11
      Case 8:21-cv-01855 Document 1 Filed 08/02/21 Page 10 of 11 PageID 10




47.    By the conduct described above, the Defendant, a private employer,

engaged in unlawful employment practices and discriminated against the

Plaintiff because of his race.

48.    Plaintiff and Defendant were parties to an employment agreement

under which Plaintiff worked for the Defendant and Plaintiff was

compensated.

49.    Plaintiff performed his contractual obligations.

50.    Defendant violated Plaintiff’s rights under 42 U.S.C. §1981 by

disciplining and terminating his employment because of race.

51.    The actions of the Defendant were intentional and deliberate.

52.    The actions of the Defendant were motivated by race-based

considerations.

53.    As a direct and proximate result of the discriminatory actions of the

Defendant, Plaintiff suffered and continues to suffer mental anguish, physical

and emotional distress, loss of income and benefits.



                                 RELIEF REQUESTED




                                    Page 10 of 11
     Case 8:21-cv-01855 Document 1 Filed 08/02/21 Page 11 of 11 PageID 11




1.    WHEREFORE, for the foregoing reasons, the Plaintiff respectfully

requests that this Court enter judgment in his favor and against the Defendant

on each of his respective claims, and:

      a.    Award the Plaintiff back pay and benefits;

      b.    Prejudgment interest on back pay and benefits;

      c.    Front pay and benefits;

      d.    Compensatory damages for mental anguish, emotional pain and

            suffering, inconvenience, loss of enjoyment of life and humiliation;

      e.    Punitive damages;

      f.    Attorneys’ fees and costs;

      g.    Award Plaintiff all other relief as the Court deems appropriate.

                                                                            .
Date: August 2, 2021                  By: /s/Octavia Brown
                                      Octavia Brown, Esq.,
                                      Florida Bar Number: 0011778
                                      Octavia.brown@community-lawyer.com
                                      Valentina Villalobos, Esq.
                                      Florida Bar Number:100426
                                      Valentina.villalobos@community-lawyer.com
                                      Community Law, PLLC
                                      3104 N. Armenia Avenue, STE 2
                                      Tampa, Florida 33607
                                      PH: (813) 822-3522
                                      FAX: (863) 250-8228
                                      Trial Attorneys for Plaintiff


                                  Page 11 of 11
